          Case 1:20-cv-05253-JPO Document 10 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MAYRA JOSENIA FERREYRA
 SANTOS,
                     Plaintiff,                                     20-CV-5253 (JPO)

                        -v-                                               ORDER

 CARINA VILLALONA and
 MAYOBANEX VILLALONA,
                      Defendants.


J. PAUL OETKEN, District Judge:

       Defendants were served on July 21, 2020. However, no appearance has been entered on

Defendants’ behalf, and no response to the complaint has been filed in the allotted time. Plaintiff

has not moved for a default judgment.

       Plaintiff is directed to notify the Court whether she intends to move for default judgment,

or if she has received any communication from Defendants or their counsel regarding a response

to the complaint.

       If Plaintiff fails by September 10, 2020, to either (1) file a letter concerning the status of

the case, or (2) move for default judgment against Defendants, the action may be dismissed for

failure to prosecute.

       Plaintiff is directed to serve a copy of this order by mail on Defendants.

       SO ORDERED.

Dated: August 25, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
